Citation Nr: 1424283	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether J.E.L.M., the Veteran's adult son, has permanent incapacity for self-support. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a video-conference hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the electronic claims file.


FINDINGS OF FACT

1. J.E.L.M. was adopted by the Veteran and his wife in May 2004.

2. J.E.L.M. suffers from cognitive impairment, a diagnosis of which was provided in November 1998 when he was six years old.  At that time, a psychologist noted that he needed constant supervision in self-care skills.  A later assessment dated March 2010, less than two months before his eighteenth birthday, continued to show he suffered from cognitive impairment and specifically possessed development problems, achievement in reading and math in the lowest six percentiles, and impairment of adaptive behavior.  

3. Now 22 years old, J.E.L.M. lives with his parents and continues to require their care and supervision due to his condition.  The Veteran competently testified at his March 2014 hearing that J.E.L.M. continues to perform the daily activities of a child and has trouble with tasks such as shoveling and mowing the lawn.  He also stated that J.E.L.M. has never worked and is receiving Social Security benefits for his mental condition.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to helpless child benefits for the Veteran's son, J.E.L.M., on the basis of permanent incapacity for self-support, have been met.  38 U.S.C.A. §§ 101(4), 1310, 1542, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2013).


ORDER

Entitlement to recognition of the Veteran's son, J.E.L.M., as helpless on the basis of permanent incapacity for self-support is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


